Citation Nr: 1745589	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability, including pseudofolliculitis barbae (PFB), tinea pedis, and tinea unguium. 

2.  Entitlement to service connection for a right testicular disorder, to include erectile dysfunction.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to a service-connected back disability.  

4.  Entitlement to service connection for bilateral lower extremity radiculopathy.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to January 1988 and from October 1990 to April 1991. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board notes that the Veteran originally filed a claim of entitlement to service connection for a depressive disorder.  However, given the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has subsequently broadened and recharacterized the issue to include entitlement to service connection for any acquired psychiatric disorder.  


FINDINGS OF FACT

1.  The Veteran's skin disorder and right testicle disorder which pre-existed military service, were not aggravated during active military service.  

2.  A psychiatric disorder is not shown in service or for many years thereafter, and is not shown by competent evidence of record to be related to active duty service.

3.  The Veteran's bilateral lower extremity radiculopathy is not shown in service or for many years thereafter, and is not shown by competent evidence of record to be related to active duty service or to his service-connected back disability

4.  The Veteran does not have hearing loss for which compensation may be granted.

5.  The Veteran's anatomical loss of a creative organ is not due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin disorder, including pseudofolliculitis barbae, tinea pedis, and tinea unguium have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a right testicle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.304 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to a service-connected back disability, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 

4.  The criteria for entitlement to service connection for bilateral lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

6.  The criteria for special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for tinea pedis, tinea unguium ,PFB, right testicle disability, psychiatric disorder, bilateral lower extremity radiculopathy, and bilateral hearing loss.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; and when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Certain chronic diseases, including sensorineural hearing loss and radiculopathy, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014). 

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, based on the evidence of record the Board determines that service connection is not warranted for any of the disorders on appeal.

As a preliminary matter, the Veteran's service treatment records reflect that he had a diagnosis of pseudofolliculitis barbae, bilateral foot pigment lesions, and a right testicle disorder prior to his entrance into service.  Specifically, the Veteran's October 1986 entrance examination reports that he presented with pseudofolliculitis barbae on his face, pigment lesions on his feet, and a mass on his right testicle.  As such, the Veteran is not presumed to have entered this period of active duty service in sound condition for these conditions.  See 38 U.S.C.A. §§ 1111, 1153 (2014); 38 C.F.R. §§ 3.304(b), 3.306.

Further, the Board finds that neither the Veteran's skin disability to his feet, his PFB, or his testicle disorder was aggravated by active service.  Here, the service treatment records indicate the Veteran's right testicle mass was asymptomatic.  Specifically, the April 1991 separation examination did not report any signs, symptoms, or diagnosed related to a genitourinary disorder.  Moreover, there is insufficient objective evidence to demonstrate that the Veteran's right testicle disorder increased in severity after service to cause related disorders such as erectile dysfunction.  Specifically, the January 2011 VA examiner reported that the Veteran's erectile dysfunction started in 2004 and was "most likely" related to a psychological condition and was not otherwise related to his right testicle condition.  Additionally, there was no evidence in the examiner's report to indicate that the Veteran's right testicle disorder increased in severity.  As a result, the Veteran's right testicle disorder was not aggravated by service.

Similarly, with respect to the Veteran's skin condition that pre-existed service, including pseudofolliculitis barbae, while the records report that he had occasional flare-ups after shaving, there is no indication in the service treatment records that it progressed in size or worsened in severity.  Specifically, the April 1991 separation examination did not note any signs or symptoms of any skin disorder.  Further, there is no evidence in the Veteran's December 2010 VA examination report to indicate that his skin disorder was aggravated by active duty.  

With respect to a psychiatric disorder and radiculopathy, after a thorough reading of the in-service records, the evidence does not reflect complaints of, treatment for, or a diagnosis of radiculopathy or a psychiatric disease during service.  Of note, the Veteran's April 1991 in-service examination specifically states that no neurological symptoms were observed.  Moreover, the Veteran's April 1991 separation examination is silent for any complaints, symptoms, or diagnosis of a psychiatric disorder or radiculopathy.  Additionally, to the extent the Veteran had symptoms of pain in his lower back and surrounding areas during service, the Board notes that his pain and related symptoms are due to his service-connected back disability.  Next, the post-service evidence does not reflect symptoms related to either a psychiatric disorder or radiculopathy for many years after the Veteran left active duty service.  In fact, the first indication of an acquired psychiatric disorder was in 2007, due to occupational conflicts in the workplace.  Further, the first and only post-service evidence relating to symptoms of radiculopathy occurred in August 2012, in which the physician indicated that his "impression" of the Veteran's lower extremity pain was mild radiculopathy.  As such, a continuity of symptoms for these disorders is not shown based on the clinical evidence.  

In regard to the Veteran's bilateral hearing loss, the Board concedes in-service noise exposure based upon the fact that the job duties associated with a power generation repairer were identified to have a high probability of noise exposure in the MOS Noise Exposure Listing.  Nevertheless, none of the audiological evaluations that the Veteran has undergone in-service or thereafter, which includes audiological examinations in October 1986 (entrance examination), October 1987 (in-service examination), April 1991 (separation examination), January 2011 (VA examination), and May 2012 (VA examination), indicate tonal thresholds sufficient to support "hearing loss" under 38 C.F.R. § 3.385.  In fact, the tonal thresholds in his left and right ears did not exceed 25 dB on any occasion prior to May 2012.  In May 2012, his tonal thresholds did not exceed 25 dB, except at 30 dB (bilaterally) at the 4000 Hz level.  Moreover, his speech recognition scores have consistently been rated at 100 percent.  Additionally, although the Veteran has complained of hearing loss symptoms, the Board emphasizes that such symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  As such, service connection is not for application.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to the disorders on appeal, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is insufficient to warrant service connection solely on this basis.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Further, the Board notes that the Veteran filed a service connection claim for VA benefits over 20 years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary. 

There is no clinical evidence in the record relating the Veteran's current acquired psychiatric disorder to active duty service, nor has any psychiatrist opined that such a relationship exists.  To the contrary, the July 2016 VA examiner opined that the Veteran's depressive disorder is less likely than not related to active service, to include as secondary to his service-connected back disability.  In providing this opinion, the examiner noted that that the Veteran's service treatment records do not document any evidence of a psychiatric disorder, as well as the length of time between discharge and the onset of his psychiatric symptoms.  Moreover, the examiner noted that the Veteran first obtained psychiatric treatment due to problems at work.  

With respect to radiculopathy, after a thorough examination, the November 2010 examiner opined that the Veteran does not show clinical evidence of "radiculopathies or neuropathies in his lower extremities."  Further, the examiner stated that to the extent that the Veteran has any radiculopathy, it is less likely than not related to his service-connected lumbar strain because a "lumbar strain is related to the muscles surrounding his lumbar spine and does not affect his lumbar nerve roots."  

Additionally, to the extent the Veteran has any other skin conditions that were not diagnosed or reported at entrance into active duty service, including tinea pedis and tinea unguium, these conditions are not related to active duty service.  Specifically, there is no evidence of these disorders until almost 20 years after service.  More importantly, the Veteran indicated that he "was unaware of his feet skin condition," and that his service connection claims did not "relate" to this disorder.  Moreover, the Board notes that the Veteran's treatment records do not provide, nor has the Veteran offered, any objective medical evidence or opinion establishing a link between any skin condition not diagnosed at the time of entrance into service and active service.  

The Board also acknowledges the Veteran's statements regarding the relationship between his claimed disorders and active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).   However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes his disorders are related to active duty service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorders. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Entitlement to SMC Based Upon the Loss of Use of a Creative Organ

As the Board finds that service connection is not warranted for a right testicle disorder, to include erectile dysfunction, the claim for entitlement to special monthly compensation (SMC) based on loss of use of a creative organ must also be denied.

In this regard, governing law provides special monthly compensation if a veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).  Entitlement to special monthly compensation based on loss of use of a creative organ can also be granted based on erectile dysfunction.  However, as service connection has not been awarded for erectile dysfunction or a disorder related thereto, the Veteran's claim for special monthly compensation based on loss of use of creative organ is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Board acknowledges that the December 2010 and January 2011 VA examiners did not express specific etiological opinions concerning the nature of the Veteran's skin and right testicle disorders, even though such opinions may have been requested.  Nevertheless, given the absence of in-service evidence of chronic manifestations of these disorders on appeal, and no evidence of aggravation, a VA examination was not warranted because the Veteran's allegations in conjunction with the evidence of records did not meet the McLendon standard.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); cf. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the available records and medical evidence is sufficient to make an adequate determination as to this claim.  The Board also notes that the Veteran did not raise any argument regarding the inadequacies of the VA examinations and reports thereof.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board). 

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin disability, including pseudofolliculitis barbae, tinea pedis, and tinea unguium, is denied.

Service connection for a right testicular disorder, to include erectile dysfunction, is denied.  

Service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to a service-connected back disability, is denied.  

Service connection for bilateral lower extremity radiculopathy is denied.

Service connection for bilateral hearing loss is denied.

SMC based on the loss of use of a creative organ is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


